DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            JOSE LUIS RAYA,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D14-1587

                             [August 5, 2015]


                     ON MOTION FOR REHEARING

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Dan L. Vaughn, Judge; L.T. Case No. 14-1587.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, and Jose Luis Raya, Live Oak, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melanie Dale
Surber, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    By order we granted rehearing and withdrew our opinion in Raya v.
State, 39 Fla. L. Weekly D2122 (Fla. 4th DCA Oct. 8, 2014). Having now
considered appellant’s pro se brief, we issue the following opinion.

   Jose Luis Raya appeals the convictions and sentences imposed after
he entered a plea of no contest to second degree murder and felonious
possession of a firearm. After reviewing the record, we grant appellate
counsel’s motion to withdraw filed pursuant to Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L.Ed.2d 493 (1967), and we affirm the
conviction and sentences. We find no merit to the claim raised in
appellant’s pro se initial brief.

    Nevertheless, we remand for the correction of a scrivener’s error in the
written sentencing order for count 2. At sentencing, the court orally
pronounced that the sentence in count 2 would run concurrently with the
sentence imposed in count 1. However, the written sentencing order
indicates that count 2 “shall run Consecutive to/Concurrent” the sentence
in count 1. On remand, the trial court is directed to correct the written
sentencing order so that it is consistent with the oral pronouncement. See
Simmons v. State, 106 So. 3d 507 (Fla. 4th DCA 2013) (affirming and
remanding for correction of a scrivener’s error in written judgment in an
Anders appeal).

   Affirmed and remanded with instructions.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                           *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                    2